ON REHEARING
PER CURIAM:
Appellants have sought rehearing, alleging inconsistency between the opinion in this case and an opinion issued by another panel in Fulani v. League of Women Voters Education Fund, 882 F.2d 621 (2d Cir.1989). In Fulani, competitor standing was accorded to a political candidate to challenge her exclusion from a televised debate in which her political rivals were invited to participate. A majority of the panel concluded that she suffered sufficient injury to establish standing. In the present case, though this panel is divided as to whether the plaintiffs are sufficiently in competition with the Catholic Church to have suffered injury that confers standing, we are in agreement that the competition in Fulani is more direct and immediate that that shown here.
The petition for rehearing is denied.